El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Tres personas firmaron un pagaré. Ellas fueron Celes-tino Pérez Rivera, la Sociedad Santiago Hermanos y Bau-tista Rosario. El pagaré fué otorgado a favor del Banco Comercial, y tanto en su forma como en lo qne concernía al banco la obligación contraída era solidaria. El banco por razón de la obligación contraída resolvió demandar a Celes-tino Pérez Rivera, obtnvo sentencia y dicbo Celestino Pérez Rivera pagó en su totalidad el pagaré montante a $1,285.75 y $150 por concepto de honorarios de abogado. Entonces Pérez demandó a Santiago Hermanos en cobro de la mitad de la cantidad qne él se vió obligado a pagar.
La evidencia demostró qne la persona qne recibió el dinero del Banco Comercial fné Bautista Rosario, y que el demandante Pérez y la demandada Santiago Hermanos fir-maron como principales a fin de qne Rosario pudiera obte-ner el dinero del banco; en otras palabras, qne el deman-dante y la demandada en este pleito fueron los firmantes de favor de Bautista Rosario (accommodation makers)*17Santiago Hermanos se defendió basándose en qne la obliga-ción era solidaria y qne por tanto cada nno de los otorgan-tes era exclusivamente responsable; qne no podía haber contribución entre ellos; qne el tratar el demandante de alegar qne él era meramente nn firmante de favor o nn fia-dor de Bautista Bosario equivalía a cambiar los términos de nn contrato escrito.
El documento o pagaré firmado por los tres otorgantes solamente evidenciaba una obligación de dichas tres perso-nas para con el banco. No se demostró qne existía ningún contrato-entre'los supuestos otorgantes y sus relaciones en-tre sí, ya fueren contractuales o en alguna otra forma, no fueron demostradas en manera alguna en dicho documento. La corte dictó sentencia a favor del demandante fundada en la teoría de que el demandante y la demandada eran en realidad fiadores de Bautista Bosario.
El artículo 1745 del Código Civil dice que cuando son dos o más los fiadores de un mismo deudor y por una misma deuda, el que de ellos la haya pagado podrá reclamar de cada uno de los otros la parte que proporcionalmente le co-rresponda satisfacer. La única cuestión a resolver en este caso es si existía una obligación de fianza entre las perso-nas que firmaron el pagaré a favor del banco. En realidad no hay duda que Bautista Bosario recibió el dinero del banco y que las otras dos personas firmaron solamente para que Bosario pudiera obtener dicho dinero.
El artículo 1723 del Código Civil dice:
“Por la fianza se obliga uno a pagar o cumplir por un tercero, en el caso de no hacerlo éste.
“Si el fiador se obligare solidariamente con el deudor principal, se observará lo dispuesto en la Sección IY, Capítulo III, Título Pri-mero de este Libro.”
La referencia que se hace es a los artículos 1104 et seq. del Código Civil. El artículo 1107, por ejemplo dice: “La' solidaridad podrá existir aunque los acreedores y deudores *18no estén ligados del propio modo y por unos mismos plazos y condiciones.” Este artículo demuestra que de acuerdo con la ley civil vigente en Puerto Rico las relaciones entre las partes mismas pueden ser distintas a las demostradas por un documento firmado por ellos. El artículo 1112, sin embargo, es el que debe ser invocado principalmente. Este dispone lo siguiente:
“El pago beebo por uno de los deudores solidarios extingue la obligación.
“El que hizo el pago sólo puede reclamar de sus codeudores la parte que a cada uno corresponda, con los intereses del anticipo.
“La falta de cumplimiento de la obligación por insolvencia del deudor solidario será suplida por sus codeudores a prorrata de la deuda de cada uno.”
Por tanto, parece evidente que deudores solidarios pue-den cobrarse el uno del otro la cantidad adeudada. El de-mandante y la demandada en este caso eran solidariamente responsables entre sí cuando firmaron para ayudar a Bau-tista Rosario.
La cuestión no es nueva en esta jurisdicción. Una situa-ción parecida se presentó en el caso de Hughart v. Sucesión Samill, 15 D.P.R. 308. De acuerdo con los liecihos de dicho caso la corte basó su razonamiento principal en el artículo 1112 y resolvió que uno de los tres otorgantes de un pagaré puede recobrar de la sucesión del deudor principal. La de-cisión en dicho caso está, sin embargo, fortalecida por la referencia hecha en el artículo 1723, supra. Posteriormente, en el caso de Crédito y Ahorro Ponceño v. Beiró, 32 D.P.R. 817, esta corte aceptó la doctrina del caso de Hughart, pero demostró que los hechos del caso que tenía ante sí eran dis-tintos.
En los Estados Unidos continentales, cuando dos perso-nas firman por igual para ayudar a un deudor surge un con-trato implícito por razón del pago, y el otro fiador debe pa-gar su proporción. Allá, según varios principios un fir-mante de favor es considerado siempre como un fiador. En *19Maryland nn estatuto algo similar al nuestro fue igualmente interpretado en el caso de Fuhrman v. Fuhrman, 115 Md. 441. Louisiana lia interpretado los derechos de los firmantes de favor entre sí, pero las decisiones se hacen depender de principios de ley comercial en general y no de algunas dis-posiciones especiales del Código Civil. Nosotros también creemos que cuando partes in pais firman para ayudar a un tercero, entre las dos que firman para favorecer al tercero, surge una obligación de conformidad con los principios del artículo 1745, supra.
La sentencia debe ser confirmada.